Exhibit 4
                                       U.S. Patent No. 7,325,733 (“’733 Patent”)
Accused Products
      Dell Wi-Fi enabled products including the Windows 10 operating system, including without limitation the Dell XPS 13 7390
(“Accused Products”) infringe at least Claims 1, 13, and 22 of the ’733 Patent.

Claim 1
                 Claim 1                                                     Accused Products
 [1pre]. A system, comprising:             To the extent the preamble is limiting, each Accused Product comprises the claimed
                                           system.
                                           For example, the XPS 13 7390 includes the Windows 10 operating system and practices
                                           the Windows 10 “Modern Standby” feature, as described below.
                                           See, e.g.:
Claim 1                                    Accused Products




          Screenshot from https://www.dell.com/en-us/shop/dell-laptops/xps-13-7390-
          laptop/spd/xps-13-7390-laptop
Claim 1                                    Accused Products




          Photograph of XPS 13 7390 device from https://www.dell.com/en-us/shop/dell-
          laptops/xps-13-7390-laptop/spd/xps-13-7390-laptop
Claim 1                                   Accused Products




          Excerpt describing Windows Modern Standby from https://docs.microsoft.com/en-
          us/windows-hardware/design/device-experiences/modern-
          standby?redirectedfrom=MSDN
Claim 1   Accused Products
Claim 1                                   Accused Products




          Excerpts describing Windows Modern Standby from https://docs.microsoft.com/en-
          us/windows-hardware/design/device-experiences/modern-standby-vs-s3
                    Claim 1                                    Accused Products




                              Excerpts describing Windows Modern Standby from https://docs.microsoft.com/en-
                              us/windows-hardware/design/device-experiences/transitioning-between-idle-and-active-
                              states
[1a] a processor;             Each Accused Product includes a processor.
                              For example, the XPS 13 7390 includes an Intel Core 10th Generation processor.
                              See, e.g.:
                 Claim 1                                                  Accused Products




                                        Screenshot from https://www.dell.com/en-us/shop/dell-laptops/xps-13-7390-
                                        laptop/spd/xps-13-7390-laptop
[1b] a host controller coupled to the   Each Accused Product comprises a host controller coupled to the processor.
processor; and
                                        For example, the XPS 13 7390 comprises a host controller within the system-on-a-chip
                                        (SoC) for communicating with other devices. For one example, any device supporting
                                        Windows 10 Modern Standby must include either a PCIe host controller, an SDIO host
                                        controller, or a proprietary SoC bus controller.
                                        See, e.g.:
Claim 1                                    Accused Products




          Excerpt, showing connection between host controller and WiFi device, from
          https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
          power-management-for-modern-standby-platforms
Claim 1                                    Accused Products




                                                                                   Excerpt,
          showing connection between host controller and WiFi device, from
          https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
          power-management-for-modern-standby-platforms
Excerpt describing connection between SOC and other devices, from
https://docs.microsoft.com/en-us/windows-hardware/design/device-
experiences/prepare-hardware-for-modern-standby
                 Claim 1                                              Accused Products
[1c] a device coupled to the host   Each Accused Product includes a device coupled to the host controller.
controller;
                                    For example, the XPS 13 7390 includes a WiFi device coupled to the host controller.
                                    See, e.g.:




                                    Exceprt, describing WiFi device, from https://www.dell.com/en-us/shop/dell-
                                    laptops/xps-13-7390-laptop/spd/xps-13-7390-laptop
Claim 1                                    Accused Products




          Excerpt showing connection from Wi-Fi device to host controller from
          https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
          power-management-for-modern-standby-platforms


               To support modern standby, Windows is designed to use the
               right network adapter at the right time for an Internet
Claim 1                                    Accused Products
               connection. All modern standby PCs have a Wi-Fi adapter, but
               some PCs also have a mobile broadband (MBB) adapter and/or
               a wired Ethernet adapter. During modern standby, Windows
               automatically connects to the best available network.

               ***



               The Wi-Fi and MBB devices in a modern standby platform are
               expected to be highly autonomous. A key Wi-Fi device feature
               for modern standby is called network list offload (NLO). During
               modern standby, a Wi-Fi device that supports NLO can
               automatically connect to previously used Wi-Fi access points.

                NLO allows the Wi-Fi device to roam between previously used
                access points while the SoC remains in the low-power idle
                mode. As the user commutes between home and work,
                Windows automatically connects to Wi-Fi, thereby allowing the
                system to be already connected when the user presses the
                power button. The user no longer has to wait to connect to Wi-
                Fi. Instead, Wi-Fi is connected before the user turns on the
                system. Similarly, email is already downloaded, and connections
                to Skype and other communications services are automatically
                reconnected.
          Excerpt from https://docs.microsoft.com/en-us/windows-hardware/design/device-
          experiences/networking-power-management-for-modern-standby-platforms
Claim 1                             Accused Products
          A Wi-Fi device in a modern standby platform must support
          several key power-management features to reduce power
          consumption by both the device and the platform as a whole.

          The first feature—called power save mode—allows the Wi-Fi
          device to reduce its power consumption while it remains
          connected to the access point. Power save mode reduces power
          consumption at the cost of increased data transfer latency.
          Power save mode is expected to always be enabled when the
          platform is running on battery power, except when low-latency
          connections are required (for example, for VOIP calls). For more
          information, see Wi-Fi Auto Power Save Mode.

          The second key power-management feature is pattern-match
          wake. This feature allows Windows to arm the Wi-Fi device to
          wake the System on a Chip (SoC) when the Wi-Fi device detects
          a network packet that matches a stored pattern. Pattern-match
          wake is operational only during modern standby. While pattern-
          match wake is enabled, the Wi-Fi device operates in a very low-
          power mode and listens for incoming data destined for specific
          system services or registered applications (for example, push
          notifications and email). Meanwhile, the other components in
          the hardware platform are in a low-power state. For more
          information, see Network Wake-Up Events.

          In addition, Wi-Fi devices in a modern standby platform must
          support the following run-time power-management features:
                 Claim 1                                                       Accused Products


                                                  •   Radio on/off state
                                                  •   Network list offload (NLO)
                                                  •   ARP/NS offload
                                                  •   D0 packet coalescing
                                                  •   Dynamic DTIM management
                                                  •   A set of Wi-Fi connectivity triggers, which include wake-on-
                                                      AP-disconnect
                                            Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                            experiences/wi-fi-power-management-for-modern-standby-platforms
[1d] wherein the device is electrically     In each Accused Product, the device is electrically disconnected from the host controller
disconnected from the host controller if    if the device is not in an active state.
the device is not in an active state; and
                                            For example, the device is not in an active state when the system enters Modern
                                            Standby idle mode. When the device is in this non-active state, the Windows 10
                                            Modern Standby software electrically disconnects the device from the host controller,
                                            for example by configuring the device and/or host controller not to communicate with
                                            the SoC except for wake interrupts.
                                            See, e.g.:
Claim 1                                    Accused Products




          Excerpt, describing electrical disconnection, from https://docs.microsoft.com/en-
          us/windows-hardware/design/device-experiences/transitioning-between-idle-and-active-
          states
Claim 1                                    Accused Products




          Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
          experiences/wi-fi-power-management-for-modern-standby-platforms
                 Claim 1                                                         Accused Products




                                             Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                             experiences/modern-standby-network-connectivity

[1e] wherein the device being electrically   In each Accused Product, the device being electrically disconnected from the host
disconnected from the host controller        controller causes an appearance to the host controller that the device is not coupled to
causes an appearance to the host             the host controller.
controller that the device is not coupled
to the host controller.                      For example, under the Windows S0 low-power idle mode (“Modern Standby”), the
                                             host controller indicates that the network is disconnected.
                                             See, e.g.:
Claim 1                                    Accused Products




          Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
          experiences/modern-standby-vs-s3
Claim 1                                    Accused Products




          Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
          experiences/modern-standby-vs-s3
                 Claim 1                                                          Accused Products




                                              Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                              experiences/modern-standby-wake-sources


Claim 13
                 Claim 13                                                         Accused Products
[13pre]. A method, comprising:                To the extent the preamble is limiting, each Accused Product performs the claimed
                                              method.
                                              See supra claim element [1pre].
[13a] detecting whether a device coupled      Each Accused Product performs detecting whether a device coupled to a host controller
to a host controller is in an active state;   is in an active state.
                                              For example, the device is detected to be in an active state when the system is not in
                                              Modern Standby idle mode.
                                              See, e.g.:
Claim 13                                    Accused Products




           Excerpt from https://docs.microsoft.com/en-us/windows-hardware/design/device-
           experiences/transitioning-between-idle-and-active-states
Claim 13                                    Accused Products




           Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
           experiences/wi-fi-power-management-for-modern-standby-platforms
                Claim 13                                                        Accused Products




                                             Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                             experiences/modern-standby-network-connectivity
[13b] if the device is not in an active      Each Accused Product performs if the device is not in an active state, electrically
state, electrically disconnecting the        disconnecting the device from a host controller, wherein electrically disconnecting the
device from a host controller, wherein       device from the host controller causes an appearance to the host controller that the
electrically disconnecting the device        device is not coupled to the host controller.
from the host controller causes an
appearance to the host controller that the   See supra claim elements [1d] and [1e].
device is not coupled to the host
controller; and
[13c] if the device is in an active state,   Each Accused Product performs if the device is in an active state, maintaining an
maintaining an electrical connection         electrical connection between the device and the host controller.
between the device and the host
controller.                                  For example, when the system is not in Modern Standby idle mode, the system does not
                                             electrically disconnect the device from the host controller.
                                             See supra claim element [1d].
Claim 22
                 Claim 22                                                       Accused Products
[22pre]. A computer accessible memory        Each Accused Product includes a computer accessible memory medium that stores
medium that stores program instructions,     program instructions, wherein the program instructions are executable by a processor to
wherein the program instructions are         perform the claimed steps.
executable by a processor to:
                                             See supra claim element [1pre].
[22a] detect whether a device coupled to     In each Accused Product, the program instructions are executable to detect whether a
a host controller is in an active state;     device coupled to a host controller is in an active state.
                                             See supra claim element [13a].
[22b] if the device is not in an active      In each Accused Product, the program instructions are executable to, if the device is not
state, electrically disconnect the device    in an active state, electrically disconnect the device from a host controller, wherein
from a host controller, wherein              electrically disconnecting the device from the host controller causes an appearance to
electrically disconnecting the device        the host controller that a device is not coupled to the host controller.
from the host controller causes an
                                             See supra claim elements [1d] and [1e].
appearance to the host controller that a
device is not coupled to the host
controller; and
[22c] if the device is in an active state,   In each Accused Product, the program instructions are executable to, if the device is in
maintain an electrical connection            an active state, maintain an electrical connection between the device and the host
between the device and the host              controller.
controller.
                                             See supra claim element [13c].
